Exhibit 99.2 etrials Worldwide, Inc. Consolidated Financial Statements For the Six Months Ended June 30, 2009 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS ETRIALS WORLDWIDE, INC. Index to Consolidated Financial Statements Page For the Six Months Ended June 30, 2009 (unaudited) Consolidated Balance Sheets (unaudited) as of June 30, 2009 and December 31, 2008 F-2 Consolidated Statements of Operations (unaudited) for the six months ended June 30, 2009 and 2008 F-3 Consolidated Statement of Stockholders’ Equity (unaudited) for the six months ended June 30, 2009 F-4 Consolidated Statements of Cash Flows (unaudited) for the six months ended June 30, 2009 and 2008 F-5 Notes to Consolidated Financial Statements (unaudited) F-6 I etrials Worldwide, Inc. Consolidated Balance Sheets June 30, December 31, (unaudited) Assets Current assets: Cash and cash equivalents, including $1,880,222 and zero restricted cash as of June 30, 2009 and December 31, 2008, respectively $ $ Accounts receivable, net of allowance for doubtful accounts of $385,804 and $602,598, respectively Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation of $4,604,482 and $5,198,853, respectively Other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Bank line of credit and other short-term borrowings Current portion of capital lease obligations Total current liabilities Capital lease obligations, net of current portion - Long-term borrowings, net of current portion Total liabilities Commitments and contingencies Stockholders' equity Common stock; $0.0001 par value; 50,000,000 shares authorized at June 30, 2009 and December 31, 2008; and 10,807,710and 10,767,520issued and outstanding at June 30, 2009 and December 31, 2008, respectively Additional paid-in capital Deferred compensation ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes. F-2 etrials Worldwide, Inc.
